

[allylogo.jpg]
200 Renaissance Center, M/C482-B14-D46, Detroit, MI. 48265




April 12, 2012






Michael Carpenter


Re: Ally Deferred Stock Units






Dear Michael:


Consistent with the recent determination from the Office of the Special Master
for TARP Executive Compensation, effective January 1, 2012 (the “Investment
Date”), a portion of your annualized 2012 base compensation, $8,000,000 will be
deferred and invested in Deferred Stock Units (DSUs) as described below.


This form of compensation remains subject to revision at any time in order to
comply with any Federal law or regulation that may govern executive
compensation, including but not limited to Title VII of the American Recovery
and Reinvestment Act of 2009, the Interim final Rules issued pursuant to this
law, and the Troubled Asset Relief Program (collectively the “TARP Rules”).
Additionally, the components of your total compensation, as well as the
allocation of your total compensation among the various components may be
prospectively adjusted at any time at Ally's sole discretion.


Investment in any DSUs for 2012 will occur at the end of each 2012 payroll cycle
(the “Investment Date”), retroactive to the first 2012 payroll. The value of a
DSU on the Investment Date will be based on the value of a Restricted Stock Unit
on the Investment Date (as defined in the Long Term Equity Compensation
Incentive Plan or “LTECIP”). The value at the time of any payment (“Settlement
Date”) will be the value of a Restricted Stock Unit as defined in and determined
pursuant to the LTECIP. The value of a DSU may change from the Investment Date
to the Settlement Date due to increases or decreases in Ally's value, as well as
adjustments for recapitalization, merger, etc. as outlined in Section 6.2 of the
LTECIP.


Unless otherwise specified in any plan document, DSUs will not determine any
potential severance you may become eligible for. Rather, severance under any
applicable plan will be determined based only upon your direct cash compensation
in effect prior to becoming one of Ally's 25 highest compensated employees or
otherwise restricted by the TARP Rules.


Subject to requirements of any Federal laws or regulations that may govern
executive compensation, including but not limited to the TARP Rules, settlement
of your DSUs will be made as follows with each occurrence constituting a
“Settlement Date”:


•
For 1/3 of each investment, on the first payroll following a date 12 months from
Investment Date

•
For 1/3 of each investment, on the first payroll following a date 24 months from
Investment Date

•
For 1/3 of each investment, on the first payroll following a date 36 months from
Investment Date



These payments are not subject to forfeiture and will be made pursuant to this
Settlement schedule, regardless of your employment status.
By signing below, you acknowledge and agree to this settlement schedule for any
2012 DSUs. You also acknowledge your understanding that your DSUs are subject to
the rules under Code Section 409A, and



--------------------------------------------------------------------------------



you agree and accept all risks (including increased taxes and penalties)
resulting from Code Section 409A. In order to receive these DSUs, your signature
is required no later than May 18, 2012. Please return the signed copy to Thelma
Socia; thelmasocia@ally.com, Phone (313) 656-6156.








 
Sincerely yours,
 
 
 
 
 
 
 
 
James J. Duffy
 
 
Ally Group VP and Chief HR Officer
 
 
April 12, 2012
 





/s/ Michael A. Carpenter
 
May 14, 2012
Signature
 
Date
 
 
 




